Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on March 28, 2022 has been received and entered.  Currently, Claims 1, 7, 9-10, 16-21, 23, and 27-39 are pending.  Claims 1, 7, 9-10, 16-19, and 27-39 are examined on the merits.  Claims 20-21 and 23 are withdrawn.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claims 20-21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Aug. 26, 2019.
Applicant's election without traverse of Group I (claims 1-19 and 22), the species cocoa butter, shea butter, moringa oil, corn starch, fragrances, in the reply filed on Aug. 26, 2019 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2020, July 22, 2019, Oct. 20, 2107 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s arguments have been fully considered and are not persuasive. 

Claim Rejections - 35 USC § 103
Claims 1, 7, 9-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalidindi (US 20090149362 A1) in view of Warren et al. (US 2003/0082219 A1), Peterson et al. (US 6004584), and Sharma et al. (US 5229130) 
for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
	Kalidindi teaches a skin formulation with vegetable butter from about 20-80% weight (Claim 2), wherein the vegetable butter includes cocoa butter, shea butter (Claim 4).  Fragrance can be 5 gram in 720 grams, which is about .07% (Table 1).  
However, Kalidindi does not teach, 20-40% vegetable oils, 40-60% corn starch, fragrance from 0.5-4%, olive oil.
Warren et al. teaches a skin care composition from about 0.001-20% weight with moringa oil [0035] as a vegetable oil.
Peterson et al. teaches a powder carrier including corn starch from about 25-99%, more preferably from about 40-70% (column 3, lines 45-60) for skin care (column 3, lines 64-65).
Sharma et al. teaches a skin permeation agent with vegetable oil, such as olive oil in a range from about 5-25% by weight (Claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising 15-25% vegetable butters, 20-40% vegetable oils, 40-60% corn starch, fragrance from 0.5-4% of the active agent combination for the following reasons.  The references all teach the composition for treating skin.  Kalidindi teaches a skin formulation with vegetable butter from about 20-80% weight (Claim 2), wherein the vegetable butter includes cocoa butter, shea butter (Claim 4).  Warren et al. teaches a skin care composition from about 0.001-20% weight with moringa oil [0035] as a vegetable oil.  Peterson et al. teaches a powder carrier including corn starch from about 25-99%, more preferably from about 40-70% (column 3, lines 45-60) for skin care (column 3, lines 64-65).  Thus, it would have been obvious to make a composition containing 15-25% vegetable butters, 20-40% vegetable oils, 40-60% corn starch, fragrance from 0.5-4% for use as a cosmetic composition.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient, from within the ranges taught by the cited art to add in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use 5-25% olive oil in a topical formulation made obvious from the combination of cited references because olive oil is a skin permeation agent (see Sharma et al.) that enhances penetration of ingredients into the skin.  One would have been motivated to make a topical formulation with olive oil for the expected benefit of enhancing permeation of ingredients into the skin as taught by Sharma et al.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Response to Arguments
Applicant argues that there is hindsight to use the amounts claimed.
In response to Applicant’s argument, the references all teach the composition for treating skin.  Kalidindi teaches a skin formulation with vegetable butter from about 20-80% weight (Claim 2), wherein the vegetable butter includes cocoa butter, shea butter (Claim 4).  Warren et al. teaches a skin care composition from about 0.001-20% weight with moringa oil [0035] as a vegetable oil.  Peterson et al. teaches a powder carrier including corn starch from about 25-99%, more preferably from about 40-70% (column 3, lines 45-60) for skin care (column 3, lines 64-65).  Thus, it would have been obvious to make a composition containing 15-25% vegetable butters, 20-40% vegetable oils, 40-60% corn starch, fragrance from 0.5-4% for use as a cosmetic composition.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that there is no reason to combine the ingredients.
In response to Applicant’s argument, Kalidindi teaches a skin formulation with vegetable butter from about 20-80% weight (Claim 2), wherein the vegetable butter includes cocoa butter, shea butter (Claim 4).  Warren et al. teaches a skin care composition from about 0.001-20% weight with moringa oil [0035] as a vegetable oil.  Peterson et al. teaches a powder carrier including corn starch from about 25-99%, more preferably from about 40-70% (column 3, lines 45-60) for skin care (column 3, lines 64-65).  Sharma et al. teaches a skin permeation agent with vegetable oil, such as olive oil in a range from about 5-25% by weight (Claim 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use ingredients for treating skin because vegetable oil and vegetable butters are known for using in cosmetic formulations.  Ingredients used for skin affecting agents would be obvious to use in skin formulations.  One would have been motivated to make cosmetic composition for the expected benefit of treating skin.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Conclusion
Claims 19, 27-39 are allowable.  Claims 1, 7, 9-10, and 16-18 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655